Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	“the opening degree” recited in claim 4 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-7, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limbeck (US 20070204984).
4.	Regarding 1-3, 5-7, 9-16, Limbeck teaches a control system (see Fig. below) for fuel cell cooling, comprising: a fuel cell stack into which hydrogen and oxygen flow and which react with each other, and having a cooling flow path in which coolant flows between separators; a coolant circulation line connected to the cooling flow path of the fuel cell stack and in which coolant flows; a heat exchange device provided in the coolant circulation line and configured to cool coolant of the coolant circulation line through heat-exchange with the outside; a bypass line branched from the coolant circulation line at a point before coolant flows into the heat exchange device and joining the coolant circulation line by bypassing the heat exchange device;
a temperature adjusting device disposed at a point where the bypass line is branched from the coolant circulation line or a point where the bypass line joins the coolant circulation line and configured to adjust a ratio between coolant flowing into the heat exchange device of the coolant circulation line and coolant flowing into the bypass line; a temperature estimator configured to estimate a temperature of the coolant of the coolant circulation line at a point before the bypass line joins the coolant circulation line after the coolant passes through the heat exchange device; and an opening degree controller configured to operate the temperature adjusting device using the temperature of the coolant estimated by the temperature estimator and the temperature of the coolant at a point at which the coolant flows into the fuel cell stack (see Fig. below).

    PNG
    media_image1.png
    733
    967
    media_image1.png
    Greyscale


5.	Since the device of Limbeck appears to teach the same structural limitations as the claimed apparatus, Limbeck inherently teaches instant claims 1-3, 5-7, 9-16 since A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114).
6.	Furthermore, under the principles of inherency, if a prior art device (Limbeck’s device), in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art .

7.	Claims 1, 5-7, 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. (US20180287175).


    PNG
    media_image2.png
    581
    934
    media_image2.png
    Greyscale

8.	Since the device of Lee appears to teach the same structural limitations as the claimed apparatus, Lee inherently teaches instant claims 1, 5-7, 10-16 since A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
9.	Furthermore, under the principles of inherency, if a prior art device (Lee’s device), in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Limbeck (US 20070204984) as applied to claim 1 in view of Zanoni et al. (US20050282050).

12.	Zanoni teaches a fuel cell system comprising thermostat and fan [0043] to regulate a flow of coolant (abstract).
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limbeck with Zanoni’s teachings of a fuel cell system comprising thermostat and fan to regulate a flow of coolant (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722